DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received by the office on 08 February 2022. Claims 1-18 are pending. Claims 9-15 are withdrawn. Claims 16-18 are newly added.
Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 February 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0052516 to Minardi et al., made of record per applicant disclosure (‘516 hereafter).
Regarding claim 1, ‘516 teaches an apparatus, comprising: an image processing system to acquire a first three-dimensional model of an object composed of a plurality of different materials, wherein the image processing system comprises: a processor; and a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising: instructions to define a material potential function for a first material of the plurality of different materials, wherein the material potential function is a function of a three-dimensional point of origin of the first material in the object, a three-dimensional propagation limit of the first material in the object, and a three-dimensional propagation function of the first material in the object; instructions to generate a second three-dimensional model of the object based in part on the material potential function and on the first three-dimensional model of the object, wherein the second three-dimensional model illustrates a propagation of the first material through an interior volume of the object at a three-dimensional unit level; a controller to generate a set of control signals based on the second three- dimensional model of the object; and a fluid ejection engine to perform the additive manufacturing process based on the set of control signals (paragraphs 0025-0026, FIG 2).
Regarding claim 2, ‘516 teaches the apparatus wherein the second three-dimensional model is stored in a format usable by the fluid ejection engine to fabricate the object (FIG 2 items 230, 232, 109).
Regarding claim 3, ‘516 teaches the apparatus wherein the second three-dimensional model comprises a list of coordinates of a plurality of three-dimensional unit representations of the object (paragraphs 0025-0026).
Regarding claim 4, ‘516 teaches the apparatus wherein each three-dimensional unit representation of the plurality of three-dimensional unit representations is associated with a payload of the material potential function (paragraphs 0025-0026).
Regarding claim 5, ‘516 teaches the apparatus wherein the payload comprises a set of properties for the each three-dimensional unit representation (paragraph 0029).
Regarding claim 6, ‘516 teaches the apparatus wherein the machine-readable storage medium further comprises: instructions to generate a third three-dimensional model of the object based on in part on the material potential function and on a first three-dimensional model of the object.
Regarding claim 7, ‘516 teaches the apparatus wherein the third three-dimensional model of the object is stored in a format that allows previewing of the propagation of the first material through the interior volume of the object (paragraphs 0027, 0036, 0037).
Regarding claim 8, ‘516 teaches the apparatus wherein the third three-dimensional model is of a lower resolution than the second three-dimensional model (paragraphs 0027, 0036, 0037).
Regarding claim 16, ‘516 teaches the apparatus wherein the three-dimensional propagation function is a distance function (paragraphs 0025 and 0026).
Regarding claim 17, ‘516 teaches the apparatus wherein the three-dimensional propagation function computes a Euclidean distance from a center of every three- dimensional 
Regarding claim 18, ‘516 teaches the apparatus wherein the instructions to define the material potential function and the instructions to generate the second three- dimensional model of the object are repeated for each material of the plurality of different materials (paragraphs 0054, 0059-0061).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743